Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 1 of 14 PageID #: 124




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

AMY L. SIMPLER, HANK SMITH, and                      )
DAVID C. DELPERCIO,                                  )
                                                     )
                         Plaintiffs,                 )
                                                     )     C.A. No. 1:19-cv-01519-LPS
       v.                                            )
                                                     )
HSBC NORTH AMERICA HOLDINGS, INC.,                   )
                                                     )
                         Defendant.                  )

               DEFENDANT HSBC NORTH AMERICA HOLDINGS, INC.’S
                OPPOSITION TO PLAINTIFFS’ MOTION FOR REMAND

       Defendant HSBC North America Holdings, Inc. (“HSBC”), by and through its

undersigned counsel, respectfully submits its opposition to Plaintiffs’ Motion for Remand for

Lack of Subject Matter Jurisdiction, and in support thereof states as follows:

       1.      On June 4, 2019, Plaintiffs filed a Complaint against HSBC in the Superior Court

of Delaware, Simpler v. HSBC North America Holdings, Inc., Case No. N19C-06-027-VLM

(Del. Super. Ct.) (the “Delaware Superior Court Action”).

       2.      On August 13, 2019, HSBC removed the action to this Court on the ground that it

has original jurisdiction over Plaintiffs’ claims pursuant to 29 U.S.C. § 1132(e)(1) and 28 U.S.C.

§ 1331, and supplemental jurisdiction pursuant to 28 U.S.C. § 1367.              (D.I. 1, Notice of

Removal).

       3.      On September 20, 2019, HSBC filed a motion to dismiss Plaintiffs’ state law

claims on the ground that they are preempted by ERISA because they relate to the HSBC North

America (U.S.) Severance Pay Plan (the “Severance Pay Plan”), which is an ERISA-governed

welfare benefit plan. (D.I. 7, Defendant’s Motion to Dismiss (“Mot. Dism.”)). On that same

day, Plaintiffs filed a motion to remand this action back to state court. (D.I. 6, Plaintiffs’ Motion
 Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 2 of 14 PageID #: 125




for Remand for Lack of Subject Matter Jurisdiction (“Mot. Remand”)). For the reasons set forth

below, Plaintiffs’ motion should be denied. Remanding Plaintiffs’ claims, all of which fall

squarely within the scope of ERISA’s civil enforcement scheme, based simply on how they are

styled rather than their substance, would undermine Congress’s express goal of “ensur[ing] that

employee benefit plan regulation is ‘exclusively a federal concern.’” Aetna Health, Inc. v.

Davila, 542 U.S. 200, 208 (2004) (quoting Alessi v. Raybestos-Manhattan, Inc., 451 U.S. 504,

523 (1981)).

                                         ARGUMENT

       4.      Pursuant to 28 U.S.C. § 1441(a), parties may remove a state court action to

federal court if the action is one over which the federal courts have original jurisdiction. As set

forth in HSBC’s notice of removal, the state court action Plaintiffs originally filed is subject to

the original jurisdiction of this Court because it involves claims governed by ERISA and related

to an ERISA benefit plan. (D.I. 1, Notice of Removal ¶ 4).

       5.      Plaintiffs offer two basic arguments in opposition to HSBC’s removal and in

support of their motion for remand. First, they contend that the Severance Pay Plan at issue does

not constitute an “employee benefit plan” governed by ERISA. (Mot. Remand ¶¶ 4, 17).

Second, they argue that, even if the Severance Pay Plan qualifies as an “ERISA plan,” their

complaint is not removable to federal court because they have pleaded only “state law causes of

action based on HSBC’s conduct.” (Id. ¶¶ 4, 11). Neither one of these arguments has any merit.

I.     PLAINTIFFS’ CLAIMS ARE COMPLETELY PREEMPTED BY ERISA AND
       SUBJECT TO REMOVAL

       6.      Ordinarily, the federal district courts are bound by the “well-pleaded complaint”

rule when assessing whether a case is one “arising under the Constitution, laws, or treaties of the

United States” for purposes of removal. Aetna Health, Inc., 542 U.S. at 207 (citing Franchise



                                                2
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 3 of 14 PageID #: 126




Tax Bd. of Cal. v. Construction Laborers Vacation Trust for Southern Cal., 463 U.S. 1, 9-10

(1983)). The fact that a party intends to raise a defense afforded by or derived from federal law,

such as a federal preemption defense, is typically insufficient to create statutory “arising under”

jurisdiction. Aetna Health, Inc., 542 U.S. at 207. However, there are exceptions to the well-

pleaded complaint rule, one of which applies when “a federal statue wholly displaces the state-

law cause of action through complete preemption.” Id. (quoting Beneficial Nat. Bank v.

Anderson, 539 U.S. 1, 8 (2003)). Under the complete preemption doctrine, “when [a] federal

statute completely preempts a state law cause of action, a claim which comes within the scope of

that cause of action, even if pleaded in terms of state law, is in reality based on federal law” for

removal purposes. Aetna Health, Inc., 542 U.S. at 208.

       7.      In Aetna Health, Inc., the Supreme Court recognized that ERISA is among the

few federal statutes with “such extraordinary preemptive power” that the complete preemption

doctrine applies. Id. As the Third Circuit has explained, removal on complete preemption

grounds is necessary in the context of ERISA, because without it, plaintiffs could easily thwart

Congress’s goal of limiting the types of claims that can be brought related to ERISA benefit

plans through artful pleading. DiFelice v. Aetna U.S. Healthcare, 346 F.3d 442, 447-47 (3d Cir.

2003); Wood v. Prudential Ins. Co. of America, 207 F.3d 674, 679 (3d Cir. 2000). Accordingly,

any state law cause of action that purports to duplicate, supplement, or supplant one of ERISA’s

six integrated civil enforcement provisions is completely preempted and must be construed as a

claim “arising under federal law” for removal purposes. Aetna Health, Inc., 542 U.S. at 209.

       8.      Under Third Circuit precedent, state law claims are completely preempted by

ERISA and subject to removal if three requirements are satisfied. First, the benefit plan or

program forming the basis for removal must qualify as an “employee benefit plan” subject to




                                                 3
    Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 4 of 14 PageID #: 127




ERISA. Pascack Valey Hosp. v. Local 464A UFCW Welfare Reimbursement Plan, 388 F.3d

393, 400 (3d Cir. 2004). Second, the state law claim must fall within the scope of ERISA’s civil

enforcement scheme set forth in ERISA § 502(a). Id. See also Metro. Life Ins. Co. v. Taylor, 481

U.S. 58, 65-66 (1987) (“[C]auses of action within the scope of the civil enforcement provisions

of § 502(a) [are] removable to federal court.”). And third, there must be “no other independent

legal duty” that supports the plaintiff’s claim. N.J. Carpenters & the Trustees Thereof v. Tishman

Const. Corp. of New Jersey, 760 F.3d 297, 303 (3d Cir. 2014). Here, each of these requirements

are satisfied, and therefore, Plaintiffs’ claims are completely preempted.1

         A.    The Severance Pay Plan is an “employee benefit plan” governed by ERISA.

         9.    The Severance Pay Plan, like most severance packages, qualifies as an “employee

benefit plan” subject to ERISA. See Alston v. Atlantic Elec. Co., 962 F. Supp. 616, 623 (D.N.J.

1997) (finding that most severance package are subject to ERISA). ERISA defines an “employee

welfare benefit plan” as “any plan, fund, or program . . . established or maintained by an

employer or by an employee organization . . . for the purpose of providing [benefits] for its

participants or their beneficiaries through the purchase of insurance or otherwise[.]” 29 U.S.C. §

1002(1). The Supreme Court has instructed that a plan or program constitutes an employee

benefit plan for purposes of ERISA if it involves an ongoing administrative scheme. Fort



1
        A state law cause of action may be subject to removal on the ground that it “falls within
the scope” of ERISA § 502(a), but still fail to state a cognizable ERISA claim capable of
surviving a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). See, e.g.,
Cromwell v. Equicor-Equitable HCA Corp., 944 F.2d 1272, 1277 (6th Cir. 1991) (“That a
complaint ultimately fails to state a claim upon which relief can be granted is of no relevance to
the question of subject matter jurisdiction.”); Lee v. E.I. DuPont de Nemours and Co., 894 F.2d
755, 757 (5th Cir. 1990) (preempting state law claims that employer misrepresented entitlement
to benefits “despite the fact that ERISA itself provided no remedy for the alleged
misrepresentations”). See also Smith v. Dunham-Bush, Inc., 959 F.2d 6, 11 (2d Cir. 1992)
(collecting cases) abrogated on other grounds by Stevenson v. Bank of New York Co., Inc., 609
F.3d 56 (2d Cir. 2010).


                                                 4
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 5 of 14 PageID #: 128




Halifax Packing Co. v. Coyne, 482 U.S. 1, 11-12 (1987). This administrative scheme need not

be extensive and the Third Circuit has recognized that “[a]n employer . . . can establish an

ERISA plan rather easily.” Gruber v. Hubbard Bert Karle Weber, Inc., 159 F.3d 780, 789 (3d

Cir. 1998) (citing Deibler v. United Food and Commercial Workers’ Local Union 23, 973 F.2d

206, 208-209 (3d Cir. 1992)). Ultimately, the “crucial factor” in determining whether a plan has

been established is simply “whether the employer has expressed an intention to provide benefits

on a regular and long-term basis.” Id.

       10.     HSBC’s “intention to provide benefits on a regular and long-term basis,” id.,

pursuant to the Severance Pay Plan’s administrative scheme is evidenced in the first instance by

its express terms, which state, inter alia, that it is a “welfare benefit plan for purposes of

[ERISA],” (D.I. 8-1, Severance Plan Document, at 3), and that it “shall be governed and

construed in accordance with ERISA” (id. at 9).

       11.     In addition, when assessing whether the plan or program involves the type of

“minimal ongoing administrative scheme or practice” required for it to qualify as an ERISA

plan, District of Columbia v. Greater Wash. Bd. of Trade, 506 U.S. 125, 130 n.2 (1992), the

Third Circuit has indicated that courts should consider whether “based on the surrounding

circumstances” a reasonable person could ascertain: (1) the intended benefits, (2) a class of

beneficiaries, (3) the source of financing, and (4) procedures for receiving benefits. Deibler, 973

F.2d at 208-209. As explained in HSBC’s motion to dismiss Plaintiffs’ complaint, these factors

all weigh in favor of a finding that the Severance Pay Plan is in fact an ERISA plan. (D.I. 8,

Brief in Support of HSBC Motion to Dismiss (“Mot. Dism. Br.”), at 10-11). The Severance Pay

Plan’s intended benefits are identified in the plan document and the formula for calculating those

benefits is described, the plan document contains eligibility conditions that identify its




                                                  5
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 6 of 14 PageID #: 129




beneficiaries, HSBC’s general assets are identified as the source of financing, and the procedures

for obtaining (or challenging the denial of) benefits are summarized in the section of the plan

document related to plan administration. See id. (discussing the various relevant terms of the

Severance Pay Plan’s plan document).

       12.     Notwithstanding the above, Plaintiffs contend that the Severance Pay Plan did not

amount to an ongoing administrative scheme because it “contemplates one-time, lump sum

payments” calculated “based on a simple formula that considers only the employee’s length of

employment.” (Mot. Remand ¶ 18). Accordingly, Plaintiffs argue the Severance Pay Plan is

analogous to the severance programs at issue in Girardot v. Chemours Co., 731 Fed. Appx. 108,

111 (3d Cir. 2018) and Angst v. Mack Trucks, Inc., 969 F.2d 1530, 1538 (3d Cir. 1992).

Plaintiffs’ focus on the manner and type of payment is short-sighted and their reliance on

Girardot and Angst is misguided.

       13.     As an initial matter, no court has held that the manner and type of payment is

dispositive with respect to whether a severance program constitutes an ERISA plan. Although

the Third Circuit did note in Angst and Girardot that the programs in those cases contemplated a

single lump-sum payment, that was merely one consideration relevant to its analysis. The real

problem with the plans at issue in Angst and Girardot, and what distinguishes those plans from

the Severance Pay Plan, was that there were no actual stand-alone plans requiring ongoing

administration. Instead, the payments at issue were offered to employees on an ad hoc or one-

time basis. See, e.g., Srivastava v. Danaher Controls, 2005 WL 1241972, *5 (D.N.J. May 24,

2005) (distinguishing Angst on the ground that it involved a “single, unique event that would not

recur”). In Angst, for example, the program at issue was established to provide benefits to a

particular group of union employees that were subject to a particular reduction-in-force. Angst,




                                                6
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 7 of 14 PageID #: 130




969 F.2d at 1532-33. Similarly, in Girardot, the program at issue involved a one-time

opportunity for certain employees to participate in a “voluntary separation program.” Girardot,

731 Fed. Appx. at 110. Benefits under the program were only available to employees that

submitted an election to participate within a two-week enrollment period. Id. Prior to the

specific reductions-in-force at issue in Angst and Girardot, the defendants’ severance “plans” did

not exist—nor would the alleged plans continue after all employees affected by those events

were paid. It was the limited, ad hoc nature of the “plans” at issue in Girardot and Angst that

precluded a finding that the employer “inten[ded] to provide benefits on a regular and long-term

basis,” Gruber, 159 F.3d at 789, not the type or manner of payment available under the plans.

       B.      Plaintiffs’ Claims Fall Within the Scope of ERISA § 502(a).

       14.     With respect to the second requirement that must be satisfied in order for state law

claims to be completely preempted by ERISA, it is clear from the face of Plaintiffs’ complaint

that their claims fall squarely within the scope of ERISA § 502(a)(1)(B), which provides plan

participants and beneficiaries a mechanism for obtaining benefits they believe they are owed

under an ERISA plan.

       15.     Plaintiffs cannot credibly argue that they are not seeking benefits under the

Severance Pay Plan. They concede that they were awarded 8 weeks of benefits under the plan

and are requesting that the Court order HSBC to award them additional benefits of between 34

and 44 weeks. (D.I. 1-1, Complaint (“Compl.”) ¶ 9, Prayer for Relief). The fact that they are

seeking additional severance pay on top of that already provided under the Severance Pay Plan is

evidence that their claims are, in reality, claims for benefits under the terms of the plan.

Additionally, the formula for calculating severance is governed by the plan’s terms and Plaintiffs

are challenging HSBC’s interpretation and application of that formula. (Id.). Finally, Plaintiffs




                                                7
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 8 of 14 PageID #: 131




acknowledge that they previously filed administrative claims using the Severance Pay Plan’s

ERISA-mandated claims procedure in an effort to obtain the very same benefits at issue in this

case. (Id. ¶¶ 26-27). The relationship between the relief they are seeking and the benefits they

have already received, along with the relationship between the alleged misrepresentations at

issue and the Severance Pay Plan’s formula, demonstrates that regardless of how Plaintiffs style

their claims, they are essentially ERISA § 502(a)(1)(B) claims for benefits under the plan. This

conclusion is consistent with the holdings of multiple courts that have considered whether

benefit claims premised on similar theories are subject to removal. Franklin v. QHG of Gadsen,

Inc., 127 F.3d 1024, 1028-29 (11th Cir. 1997) (finding state law claims that employer

misrepresented benefits available under plan were completely preempted and subject to

removal); Warren v. Blue Cross & Blue Shield of South Carolina, 129 F.3d 118, 1997 WL

701413, at **1-2 (4th Cir. 1997) (unpublished table decision) (finding claims nearly identical to

those at issue in this case completely preempted and subject to removal); Lister v. Stark, 890

F.2d 941 (7th Cir. 1989) (holding that a complaint alleging employer misrepresented terms of

ERISA plan was completely preempted and subject to removal), cert. denied, 498 U.S. 1011

(1990); Allocca v. Wachovia, No. 05-0366, 2005 WL 2972845, at **3-4 (D.N.J. Nov. 4, 2005)

(claim for benefits allegedly promised in side-agreement with employer that exceeded those

promised by employer’s ERISA plan were properly removed); Sautter v. Comcast Cable

Company, No. 14-5729, 2015 WL 5821894, at **1-3 (D.N.J. Oct. 1, 2015) (finding that state law

claims related to alleged misrepresentation of plan terms were completely preempted and

surveying cases finding the same); Miller v. U.S. Foodservice, 323 F. Supp. 2d 665, 666 (D. Md.

2004) (collecting circuit court cases finding that “claims based on [] alleged oral promises

regarding benefits are subject to ERISA preemption” and removable).




                                               8
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 9 of 14 PageID #: 132




       16.     Notwithstanding the above, Plaintiffs attempt to distinguish their claims from

those within the scope of ERISA § 502(a)(1)(B) by arguing that they “did not participate in the

Plan, do not assert that HSBC breached the Plan, do not seek to enforce rights under the Plan,

nor seek the determination of rights to future benefits under the plan.” (Mot. Remand ¶ 16).

This argument is both contrary to their own allegations and logically incoherent. As an initial

matter, Plaintiffs were indisputably plan participants, which the plan defines as “each regular

U.S. full-time or part-time employee of [HSBC] scheduled to work 20 or more hours per week.”

(D.I. 8-1, Plan Document, at 3). If Plaintiffs truly “did not participate in the Plan,” they would

not have received any benefits under the Plan at all. As for Plaintiffs’ contention that they do not

seek to enforce rights under the Plan, that argument is irreconcilable with the specific relief they

are seeking in this case. Although Plaintiffs attempt to frame their claims as claims to enforce

their management’s promises or misrepresentations related to the Severance Pay Plan, the relief

they are seeking (additional weeks of severance) is entirely dependent upon the existence of the

Severance Pay Plan and the enforcement of its terms as a whole.                 Plaintiffs’ alleged

misrepresentations completely lack context removed from the plan’s benefits formula—standing

alone, they are unintelligible. As courts have recognized, state law claims are completely

preempted if the court “would have to consult the terms of the plan to determine whether the

benefits Plaintiffs seek are provided by the Plan.” See Sautter, 2015 WL 5821894, at *3.

       C.      Plaintiffs’ Claims Do Not Implicate an “Independent Legal Duty.”

       17.     The final question the Third Circuit has instructed courts to consider when

analyzing whether a claim is completely preempted and subject to removal is whether it is based

on an “independent legal duty implicated by the defendants’ conduct.” Pascack, 388 F.3d at

399-400. A legal duty is “independent” if “it is not based on an obligation under an ERISA plan




                                                 9
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 10 of 14 PageID #: 133




or if it would exist whether or not any ERISA plan existed.” N.J. Carpenters, 760 F.3d at 303.

See also Gardner v. Heartland Indus. Partners, LP, 715 F.3d 609, 614 (6th Cir. 2013) (holding

that a state law claim is based on an independent legal duty if it “is not derived from, or

conditioned upon, the terms of the [plan]” and it is not necessary “to interpret the plan to

determine whether a duty exists”). As explained in HSBC’s motion to dismiss, Plaintiffs’ claims

are not independent of, but directly related to, both ERISA and the Severance Pay Plan. (Mot.

Dismiss, at 11-12). Plaintiffs’ arguments to the contrary in their Motion for Remand are totally

unavailing.

       18.     Plaintiffs contend that their claims are based on “an independent legal duty that is

implicated by HSBC’s conduct” because “HSBC made a series of promises and assertions in

order to induce them to stay at HSBC and assist it in winding down their division.” (Mot.

Remand ¶ 16). However, Plaintiffs conveniently omit the obvious: that all of the alleged

“promises and assertions” creating this purportedly “independent” legal duty were in fact directly

related to the terms and administration of the Severance Pay Plan. Specifically, Plaintiffs allege

that their management promised that “their severance pay under a certain Severance Pay Plan

(the “Plan”) would be determined by the[ir] Benefit Service Date and not their most recent rehire

date.” (D.I. 1-1, Compl. ¶ 1). Thus, the promises and assertions forming the basis for Plaintiffs’

claims are not only related to the Severance Pay Plan, they are completely dependent upon the

plan and must be read alongside its terms for them to have any meaning whatsoever.

       19.     The obvious and direct relationship between the alleged “promises and assertions”

forming the basis for Plaintiffs’ claims and the terms of the Severance Pay Plan squarely

distinguishes this case from the two cases Plaintiffs rely on in support of removal—Minker v.

HSB Industrial risk Insurers, No. 99-cv-494-SLR, 2000 WL 291542 (D. Del. 2000), and




                                                10
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 11 of 14 PageID #: 134




Gallagher v. E.I. Du Pont De Nemours, No. 07-cv-47-JJF, 2007 WL 1794149 (D. Del. 2007).

Although the courts in both Minker and Gallagher granted the plaintiffs’ respective motions for

remand, the claims at issue were fundamentally different from those at issue here.

       20.     In Minker, the plaintiff alleged that the defendants’ negligent calculation and

misrepresentation of his remaining vacation days caused him to retire earlier than he otherwise

would have, and that as a result, he was unable to participate in a severance program adopted

after he left the company. Minker, 2000 WL 291542, at **1-2. In Gallagher, the plaintiff

brought state law contract claims to enforce an agreement to compensate him for work he

performed on a pre-retirement project “in lieu of” participation in a career transition program.

Gallagher, 2007 WL 1794149, at *1. In both cases the defendants removed the claims to federal

court, but the courts remanded on the ground that the alleged promises and misrepresentations

were not related to the ERISA plans at issue in the case. In Minker, the misrepresentations

related to the plaintiffs’ vacation benefits, not the terms of the severance plan or the plaintiff’s

right to participate in that plan; in Gallagher, the promises were related to and formed the basis

for an entirely separate agreement entered into “in lieu of” the ERISA-governed career transition

program that defendants cited in favor of removal. Here, by contrast, the plan forming the basis

for Plaintiffs’ claims, and to which the alleged misrepresentations relate, is the same ERISA-

governed plan cited by HSBC in support of removal.

       21.     Minker and Gallagher are also distinguishable on the ground that neither plaintiff

was actually a participant in the ERISA plans at issue in those cases. In Minker, the gravamen of

the plaintiff’s claim was that he was precluded from participating in the severance plan, allegedly

because of his employer’s negligent calculation of his remaining vacation days. Minker, 2000

WL 291542, at **2-3. In Gallagher, the plaintiff sought to enforce the terms of a separate




                                                11
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 12 of 14 PageID #: 135




contract he entered into with his employer in lieu of his participation in the ERISA plan forming

the basis for removal. Gallagher, 2007 WL 1794149, at *1. Because neither plaintiff was a

participant or beneficiary of the plans at issue, they lacked standing to file suit under ERISA and

their claims necessarily fell outside the scope of ERISA’s civil enforcement scheme.            See

Pascack, 388 F.3d at 400 (holding that hospital’s claims did not fall within scope of ERISA §

502(a) because it lacked standing to sue under that section). Plaintiffs, by contrast, were

participants in the Severance Pay Plan, (see supra ¶ 16), and therefore at least have standing

under ERISA.

II.    SUPPLEMENTAL JURISDICTION IS APPROPRIATE WITH RESPECT TO
       ANY STATE LAW CLAIMS THAT ARE NOT PREEMPTED BY ERISA

       22.     In the unlikely event that the Court determines that one or more of Plaintiffs’

claims are not subject to the court’s original jurisdiction, the Court should nevertheless retain

supplemental jurisdiction over them.2 When a district court has original jurisdiction over at least

one claim in a case removed to federal court, it may exercise “supplemental jurisdiction over all

other claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.” 28

U.S.C. § 1367(a). Here, each of the nine counts in Plaintiffs’ complaint are “part of the same

case or controversy” for supplemental jurisdiction purposes because they are derived from the

same factual predicate: specifically, that HSBC management misrepresented the manner in

which Plaintiffs’ severance benefits would be calculated under the Severance Pay Plan. Where


2
        The Court may grant HSBC’s motion to dismiss Plaintiffs’ claims as expressly preempted
despite the fact that they are not completely preempted as long as the Court has supplemental
jurisdiction over those claims. See DeFelice v. Aetna U.S. Healthcare, 346 F.3d 442, 453 (3d
Cir. 2003) (noting that district court may rule on motion to dismiss claim as expressly preempted
under ERISA § 514 if it decides to exercise supplemental jurisdiction over the claim despite the
fact that the claim is not completely preempted by ERISA § 502(a)). In other words, complete
preemption is not a prerequisite to dismissal on express preemption grounds.


                                                12
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 13 of 14 PageID #: 136




claims name different defendants or raise different legal theories, but otherwise rely on the same

or similar factual predicates, as Plaintiffs’ claims do here, supplemental jurisdiction is

appropriate. Pryzbowski v. U.S. Healthcare, Inc., 245 F.3d 266, 276 (3d Cir. 2001).

III.   PLAINTIFFS ARE NOT ENTITLED TO FEES OR COSTS

       23.     Plaintiffs’ request for their attorneys’ fees and cost should be denied. As the

Supreme Court has held, fees and costs are recoverable under 28 U.S.C. § 1447(c) “only where

the removing party lacked an objectively reasonable basis for seeking removal.” Martin v.

Franklin Capital Corp., 546 U.S. 132, 141 (2005). For the reasons explained above, removal is

not only permitted on “complete preemption” grounds, it is consistent with and furthers

Congress’s express goal of ensuring that the regulation of employee benefit plans remains an

exclusively federal concern. Alessi v. Raybestos-Manhattan, Inc., 451 U.S. 504, 523 (1981).

       WHEREFORE, for all of the foregoing reasons, defendant HSBC respectfully requests

that the Court deny Plaintiffs’ motion to remand this matter to the Delaware Superior Court and

deny Plaintiffs their fees and costs associated with their motion to remand.

                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                             /s/ Ryan D. Stottmann
OF COUNSEL:                                  Kenneth J. Nachbar (#2067)
                                             Ryan D. Stottmann (#5237)
Samuel P. Myler                              Sabrina M. Hendershot (#6286)
Nancy G. Ross                                1201 N. Market Street
Megan S. Webster                             P.O. Box 1347
MAYER BROWN LLP                              Wilmington, DE 19801
71 S. Wacker Drive                           (302) 658-9200
Chicago, IL 60606                            knachbar@mnat.com
(312) 782-0600                               rstottmann@mnat.com
smyler@mayerbrown.com                        shendershot@mnat.com
megan.webster@mayerbrown.com                    Attorneys for Defendant HSBC North America
nross@mayerbrown.com                            Holdings, Inc.

November 15, 2019



                                                13
Case 1:19-cv-01519-LPS Document 11 Filed 11/15/19 Page 14 of 14 PageID #: 137




                                CERTIFICATE OF SERVICE

               I, Sabrina M. Hendershot, hereby certify that on November 15, 2019, I caused the

foregoing document to be electronically filed with the Clerk of the Court using CM/ECF which

will send notification to the registered attorney(s) of record that the document has been filed and

is available for viewing and downloading.




                                             /s/ Sabrina M. Hendershot
                                             Sabrina M. Hendershot (#6286)
